IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00142-CR
                                  No. 10-18-00147-CR

                           EX PARTE JOHN R. POWELL



                            From the 12th District Court
                               Walker County, Texas
                           Trial Court Nos. 27986 & 25048


                           REINSTATMENT ORDER


       The appellant’s brief in appellate case number 10-18-00142-CR is overdue. We

abated this appeal to the trial court to conduct any necessary hearings pursuant to Texas

Rule of Appellate Procedure 38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3). The required

hearing was held. Accordingly, this appeal is reinstated.

       Further, the Court ORDERS the brief of appellant which was filed in appellate case

number 10-18-00147-CR to be also filed in appellate case number 10-18-00142-CR. The

State’s briefs in these appeals are due 30 days from the date of this order.



                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed August 22, 2018




Ex parte Powell                          Page 2